Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: such as prediction mode determination unit and other units as claimed in in claims 6-9.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Objections
Claims 6-9 are objected to because of the following informalities:  i.e. claim 6 citing multiple “the flat are”; it should be the flat area.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over (US 8,036,270 B2 hereinafter “Zhao”), in view of (US 2011/0002385 Al, hereinafter “Kobayashi”).

Regarding claim 6, Zhao discloses amoving image encoding device generating 

It is noted that KOBAYASHI is silent about an intra-prediction mode offset value calculator  calculating an intra-prediction mode offset value from the flat are determination parameter of an adjacent block used in the intra-prediction for each intra-prediction mode; an evaluation value calculator calculating an evaluation value from the difference between the input image and the predictive image for each intra-prediction mode as claimed.
However, KOBAYASHI discloses a predictive image (Fig. 1)  by using intra-prediction (as cited above, intraprediction) and encoding a difference (Fig. 1 difference between two inputs from two buffers) between an input image (Fig. 1, input picture) and the predictive image for each block (Fig. 6), comprising: 
a flat area determination parameter calculator evaluating a flatness of each block (see citation below, i.e S203-204, and Fig. 6-7) of the input image to calculate a flat are determination parameter (Fig. 5A and see also Fig. 8),
an intra-prediction mode offset value calculator (para. 35, i.e. an alpha value is determined to be added to the cost of the intraprediction) calculating an intra-prediction mode offset value (as cited above) from the flat are determination parameter of an adjacent block (i.e. Fig. 6) used in the intra-prediction for each intra-prediction mode (i.e. some constant when it is flat area, and 0 when it is not, see para. 35 and the related alpha value, or not addition to the cost of the intra prediction); 
an evaluation value calculator calculating an evaluation value (cost as cited below) from the difference between the input image and the predictive image for each intra-prediction mode (i.e. cost as cited in para. 36).


Regarding claim 7, Zhao and KOBAYASHI, for the same motivation for combination, further discloses moving image encoding device according to claim 6, further comprising an application area limiting unit substituting zero into the intra-prediction mode offset value used in the prediction mode determination unit when the flat are determination parameter of a coding target block is equal to or larger than a threshold (see para. 35, where alpha is set to be zero, when it is decided to not flat area).

Regarding claim 8, Zhao and KOBAYASHI, for the same motivation for combination, discloses a moving image encoding device generating a predictive image by using intra-prediction or inter-prediction and encoding a difference between an input image and the predictive image for each block, comprising: a flat area determination parameter calculator evaluating a flatness of each block of the input image to calculate a flat area determination parameter; an evaluation value calculator calculating an inter evaluation value (see cost of inter prediction from KOBAYASHI) and an intra evaluation value from the difference between the input image and the predictive image (see cost with intra prediction from KOBAYASHI); an intra-offset value setting unit setting a larger intra-offset value as the flat area determination parameter of an adjacent block used in the intra-prediction is larger (see KOBAYASHI about how to set preference to the inter/intra-prediction, but additional cost to the intra prediction); and a prediction mode determination unit determining a prediction mode based on a magnitude of the inter evaluation value and a sum of the intra evaluation value and the intra offset value (see KOBAYASHI, para. 34, about comparing the inter-cost vs intra-cost with addition of alpha).

.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2009/0110070  an image encoding/decoding device of the present invention, the prediction direction in a target block, i.e., a block which becomes the target of the intra-frame prediction processing, is estimated by taking advantage of pre-encoded blocks which are adjacent to the target block. First, as edge information on decoded images on the adjacent blocks, intensities and angles of the edges are calculated. Next, of the degrees of likelihood calculated with respect to each prediction direction by taking advantage of this edge information and, e.g., a neural network, the prediction direction whose degree of likelihood is the highest is employed as the prediction direction in the target block. Also, a variable-length code table is dynamically created based on the estimated result, which allows a significant reduction in the prediction-direction representing code amount.
20120327999 A1 A method of encoding a mode value representing a prediction mode comprises selecting from among at least first and second encoding processes an encoding process to apply to the mode value to be encoded. The first encoding process comprises encoding first information 
US 20070019729 A1 minimum Sum of Absolute Differences obtained by a motion vector search roughly judges the magnitude of quantization error by whether or not exceeding a predetermined threshold value. When the quantization error is lower, whether or not visually noticeable noise exists in some of the pixels of the current macroblock is judged based on the amount of flatness and noise detected in each of the 4x4 pixel blocks of the current macroblock partitioned into 16 sub-macroblocks. If there is visually noticeable noise, intra-frame coding is selected. When the quantization error is higher, whether or not visually noticeable noise exists in the current macroblock is judged while considering the magnitude of the motion vector. If there is visually noticeable noise, intra-frame coding is selected.
US 20090097555 a video sequence are encoded in order in generate parameters which are included in an output flow (F) that is to be transmitted to a decoder. The encoding of certain images is effected in Inter mode relative to one or several previous images of the sequence. The output flow also includes long term marking commands for certain images and demarking commands for previously marked images. Each long-term marked image is kept in a memory by the decoder until a corresponding demarking command is received. Return information on the restoration of the images of the video sequence by the decoder is received by the encoder (1) and analyzed in order to identify an image that has been lost by the decoder. It is possible to encode a following image of the sequence in Inter mode in relation to a long-term marked image in response to identification of an image lost to the decoder.

US 20030045373 A1 putter includes a shaft, a head having a front face for striking a golf ball and a rear face, and a connector interconnecting the shaft and the head. The connector has a rear edge that can be aligned visually with the rear face of the head by a golfer holding the shaft. The putter head has a toe and a heel, the heel being the end portion of the head that is closer to the golfer when putting and the toe being the end portion of the head that is remote from the golfer when putting. The shaft of the putter is connected to the head of the putter at or adjacent the "toe" end of the head of the putter. This allows a golfer to be able to obtain an accurate visual sighting by looking at that part of the head of the putter that is furthest from him.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701.  The examiner can normally be reached on Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK F HUANG/Primary Examiner, Art Unit 2485